QUINN, Associate Judge.
This is an appeal from an order denying appellant’s motion to amend a final judgment for divorce in her favor. The first part of the motion sought relief on the basis of a clerical error and the second part sought deletion of the word “plaintiff” in that portion of the judgment awarding maintenance to the “plaintiff and the minor child of the parties.” A review of the record discloses that the clerical error was corrected and that the inclusion of the word “plaintiff” was in response to appellant’s prayers for relief.
Appellant’s contentions are entirely lacking in substance and we regard the appeal as frivolous on its face.
Appeal dismissed.